DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of species G (Figs. 40A-40H, para 297-307) in the reply filed on 9/26/22 is acknowledged.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
The following objections are made to provide better clarity, proper grammar, or proper antecedent basis:
Claim 24 - insert “said” before “performing”
Claim 35 - change “perform” to “performing”; end the limitation with a semicolon

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 21-40 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter (i.e. “new matter") which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 21, 28, and 35 were not present in the originally filed specification. They contain a description of Figs. 40A-40H, a single embodiment that is described in para 297-307. They recite “wherein said peripheral circuitry comprises at least two interconnection metal layers.” There is no support for this limitation in the originally filed specification, as the peripheral circuits 10802 are shown only in schematic form in Figs. 40A-40H (with no wirings shown), and para 298 discusses the peripheral circuitry aspects (materials, etc.) but with no recitation of the number of layers of metal therein. Thus, the claims contain “new matter”. Claims 22-27 depend from claim 21; claims 29-34 depend from claim 28; claims 36-40 depend from claim 25. The dependent claims inherit the deficiencies from the claim(s) from which they depend, without remedying them. Furthermore, claims 22, 26, 29, 33, 36, and 39 refer back to this limitation and are similarly new matter.
Claims 24, 31, and 38 recite “said performing additional processing steps comprises using Atomic Layer Deposition (ALD).” This performing of additional steps to form memory cells in the second level and the third level is described in the specification in para 304-305; however, nowhere in para 304-305, or anywhere in para 297-307, is atomic layer deposition described. Thus, this amounts to “new matter.” 

The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim(s) 27, 34, and 40 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claims 27, 34, and 40 each recite the limitation “forming peripheral circuitry comprises using a weaker anneal process in consideration of subsequent thermal processing.”  The metes and bounds of the claimed limitation can not be determined for the following reasons: the claim is unclear because of the subjective term “weaker”, which has not been given any reference to compare against. An anneal process will involve many parameters, such as temperature, time, temperature raising ramping rates, temperature lowering ramping rates, etc. Neither the claim, nor the specification, has made clear which parameter has to be weaker or lower (e.g. must the temperature be lower than some reference temperature?; e.g. must the rate of temperature rise per time be lower than some reference rate?). Neither the claim, nor the specification, has made clear what reference value of the parameter marks the comparison (e.g. the temperature needs to be lower than 400 degrees; or 500 degrees, or 1000 degrees, etc.; e.g. must the ramping be slower than 100 degrees per minute, or 50 degrees per minute, or 1 degree per minute?). 

	If the language of a claim, considered as a whole in light of the specification and given its broadest reasonable interpretation, is such that a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation, then a rejection of the claims under 35 U.S.C. 112, second paragraph, is appropriate.  See MPEP 2173.05(a), MPEP 2143.03(I), and MPEP 2173.06.
In light of the aforementioned rejections of the claim(s) under 35 U.S.C. 112, any subsequent rejections under 35 U.S.C. 102 and/or 103 are based on prior art that reads on the interpretation of the claim language of the instant application as best understood by the examiner.

AIA  or pre-AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.



Claim(s) 21, 23, 25, 28, 30, 32, 35, and 37 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2010/0248439 A1 (“Chung”) in view of US 2009/0294833 A1 (“Kim”). 
Chung teaches (see Figs. 3-11 and supporting text):


    PNG
    media_image1.png
    376
    804
    media_image1.png
    Greyscale


	Chung teaches:

21. A method for producing a 3D semiconductor device, the method comprising: 


forming at least one second level (e.g. bottom two 110s and bottom two 120s in Fig. 3); 
performing a first lithography step (using a photosensitive film to mask off the locations where 130 is not to be etched; see para 39 and Fig. 4); 
forming at least one third level disposed on top of said second level (e.g. 110s and 120s in the middle and/or top of Fig. 3); 
performing a second lithography step (using a photosensitive film to mask off the locations where 135 is not to be etched; see para 42 and Fig. 6); 
performing additional processing steps (e.g. two or more of: etching of 135, etching of 137, forming of 160, forming of 160, etching of 135, implanting 185, forming of bit lines 190, etc. see Figs. 7-11) to form a plurality of first memory cells within said second level and a plurality of third transistors within said third level, wherein each of said first memory cells comprises at least one second transistor (see Fig. 2 for description of n memory cells MC1 through MCn), and 
performing a deposition step that deposits a gate electrode for each second and third transistors (forming 170 in Fig. 8, see para 32-34, 44-48).

	Chung does not teach:
providing a first level, said first level comprising a first single crystal layer; 
forming peripheral circuitry in and/or on said first level, wherein said peripheral circuitry comprises first single crystal transistors, and wherein said peripheral circuitry comprises at least two interconnection metal layers;
forming at least one second level disposed on top of said peripheral circuitry. 

	Kim teaches:
providing a first level (“peripheral circuit substrate”…190 including peripherals circuit transistors for operating the memory transistors”, Fig. 2), said first level comprising a first single crystal layer (“single-crystalline bulk silicon substrate” para 48); 
forming peripheral circuitry (para 44) in and/or on said first level, wherein said peripheral circuitry comprises first single crystal transistors (para 44), and wherein said peripheral circuitry comprises at least two interconnection metal layers (e.g. plugs 197 and interconnections 198; also plug 180, para 61);
forming at least one second level (“top architecture 110 including memory transistors”) disposed on top of said peripheral circuitry (Fig. 2). 

It would have been obvious to one of ordinary skill in the art at the time the invention was made to add the invention of Kim to the invention of Chung, such that Kim’s peripheral circuitry 190 was provided below Chung’s structure 100/110/120 of Fig. 3, and wherein the result of Chung’s Fig. 11 is electrically connected to the peripheral circuitry through wirings such as 162, 164, 180, 198, and 197. The motivation to do so is that the combination produces the predictable results of providing circuitry to operate Chung’s memory transistors (Kim, para 34).

Chung and Kim together further teach and/or suggest as obvious to one of ordinary skill in the art:



22. The method according to claim 21, further comprising: forming a third metal layer (Chung bit lines 190, Fig. 11) (The office takes Official Notice that it was well-known in the art before the invention date to use “metal layers” in the form of e.g. bit lines, source lines, word lines, plugs, or other interconnections, to interconnect between transistors, memory cells, peripheral circuitry, etc.; see MPEP 2144.03) disposed on top of said third level; and 
forming a through layer via (Kim, 162 and/or 180, Fig. 2) connecting said third metal layer to said two interconnection metal layers.
The obviousness and motivation of the combination of these features was already discussed with claim 21.

23. The method according to claim 21, further comprising: 
forming at least two overlying layers (Chung’s 110 and 120, Fig. 3) each comprising different materials (para 36), wherein said second level comprises said at least two overlaying layers (Fig. 3).

25. The method according to claim 21, wherein said third level comprises at least one second memory cell (Fig. 2).

Chung teaches:
28. A method for producing a 3D semiconductor device, the method comprising: 
forming at least one second level (e.g. bottom two 110s and bottom two 120s in Fig. 3); 
performing a first lithography step (using a photosensitive film to mask off the locations where 130 is not to be etched; see para 39 and Fig. 4); 
forming at least one third level (e.g. 110s and 120s in the middle and/or top of Fig. 3) disposed on top of said second level; 
performing a second lithography step (using a photosensitive film to mask off the locations where 135 is not to be etched; see para 42 and Fig. 6); 
performing additional processing steps (e.g. two or more of: etching of 135, etching of 137, forming of 160, forming of 160, etching of 135, implanting 185, forming of bit lines 190, etc. see Figs. 7-11) to form a plurality of second transistors within said second level and a plurality of second memory cells within said third level, wherein each of said second memory cells comprises at least one third transistor (see Fig. 2 for description of n memory cells MC1 through MCn); and 
performing a single deposition step that deposits a gate electrode for each second and third transistors (forming 170 in Fig. 8, see para 32-34, 44-48).

Chung does not teach:
providing a first level, said first level comprising a first single crystal layer; 
forming peripheral circuitry in and/or on said first level, wherein said peripheral circuitry comprises first single crystal transistors, and wherein said peripheral circuitry comprises at least two interconnection metal layers;
forming at least one second level disposed on top of said peripheral circuitry. 

	Kim teaches:
providing a first level (“peripheral circuit substrate”…190 including peripherals circuit transistors for operating the memory transistors”, Fig. 2), said first level comprising a first single crystal layer (“single-crystalline bulk silicon substrate” para 48); 
forming peripheral circuitry (para 44) in and/or on said first level, wherein said peripheral circuitry comprises first single crystal transistors (para 44), and wherein said peripheral circuitry comprises at least two interconnection metal layers (e.g. plugs 197 and interconnections 198; also plug 180, para 61);
forming at least one second level (“top architecture 110 including memory transistors”) disposed on top of said peripheral circuitry (Fig. 2). 

It would have been obvious to one of ordinary skill in the art at the time the invention was made to add the invention of Kim to the invention of Chung, such that Kim’s peripheral circuitry 190 was provided below Chung’s structure 100/110/120 of Fig. 3, and wherein the result of Chung’s Fig. 11 is electrically connected to the peripheral circuitry through wirings such as 162, 164, 180, 198, and 197. The motivation to do so is that the combination produces the predictable results of providing circuitry to operate Chung’s memory transistors (Kim, para 34).

Chung and Kim together further teach and/or suggest as obvious to one of ordinary skill in the art:

29. The method according to claim 28, further comprising: forming a third metal layer (Chung bit lines 190, Fig. 11) (The office takes Official Notice that it was well-known in the art before the invention date to use “metal layers” in the form of e.g. bit lines, source lines, word lines, plugs, or other interconnections, to interconnect between transistors, memory cells, peripheral circuitry, etc.; see MPEP 2144.03) disposed on top of said third level; and 
forming a through layer via (Kim, 162 and/or 180, Fig. 2) connecting said third metal layer to said two interconnection metal layers.
The obviousness and motivation of the combination of these features was already discussed with claim 21.

30. The method according to claim 28, further comprising: forming at least two overlying layers (Chung’s 110 and 120, Fig. 3) each comprising different materials (para 36), wherein said second level comprises said at least two overlaying layers.

32. The method according to claim 28, wherein said second level comprises at least one first memory cell (Fig. 2).  

Chung teaches:
35. A method for producing a 3D semiconductor device, the method comprising: 
forming at least one second level (e.g. bottom two 110s and bottom two 120s in Fig. 3); 
forming at least one third level (e.g. 110s and 120s in the middle and/or top of Fig. 3) disposed on top of said second level; 
performing a lithography step (using a photosensitive film to mask off the locations where 130 is not to be etched; see para 39 and Fig. 4); 
performing an etch step to a portion of said second level and a portion of said third level (e.g. etching of 130, Fig. 4; and/or etching of 135 and/or 137, Figs. 6-7);
performing additional processing steps (e.g. two or more of: etching of 135, etching of 137, forming of 160, forming of 160, etching of 135, implanting 185, forming of bit lines 190, etc. see Figs. 7-11) to form a plurality of first memory cells (see Fig. 2) within said second level and a plurality of second memory cells within said third level, 
wherein each of said first memory cells comprises at least one second transistor (Fig. 2), wherein each of said second memory cells comprises at least one third transistor (Fig. 2), 
performing a single deposition step that deposits a gate electrode for each second and third transistors (forming 170 in Fig. 8, see para 32-34, 44-48).

Chung does not teach:
providing a first level, said first level comprising a first single crystal layer; 
forming peripheral circuitry in and/or on said first level, wherein said peripheral circuitry comprises first single crystal transistors, and wherein said peripheral circuitry comprises at least two interconnection metal layers;
forming at least one second level disposed on top of said peripheral circuitry. 

Kim teaches:
providing a first level (“peripheral circuit substrate”…190 including peripherals circuit transistors for operating the memory transistors”, Fig. 2), said first level comprising a first single crystal layer (“single-crystalline bulk silicon substrate” para 48); 
forming peripheral circuitry (para 44) in and/or on said first level, wherein said peripheral circuitry comprises first single crystal transistors (para 44), and wherein said peripheral circuitry comprises at least two interconnection metal layers (e.g. plugs 197 and interconnections 198; also plug 180, para 61);
forming at least one second level (“top architecture 110 including memory transistors”) disposed on top of said peripheral circuitry (Fig. 2). 

It would have been obvious to one of ordinary skill in the art at the time the invention was made to add the invention of Kim to the invention of Chung, such that Kim’s peripheral circuitry 190 was provided below Chung’s structure 100/110/120 of Fig. 3, and wherein the result of Chung’s Fig. 11 is electrically connected to the peripheral circuitry through wirings such as 162, 164, 180, 198, and 197. The motivation to do so is that the combination produces the predictable results of providing circuitry to operate Chung’s memory transistors (Kim, para 34).

Chung and Kim together further teach and/or suggest as obvious to one of ordinary skill in the art:




37. The method according to claim 35, further comprising: 
forming at least two overlying layers (Chung’s 110 and 120, Fig. 3) each comprising different materials (para 36), wherein said second level comprises said at least two overlaying layers.



Claim(s) 22, 29, and 36 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2010/0248439 A1 (“Chung”) in view of US 2009/0294833 A1 (“Kim”) and US 2009/0280615 A1 (“Lee 615”).
Chung and Kim teach claims 21, 28, and 35, and further teach forming a third metal layer (Chung bit lines 190, Fig. 11) (it was well-known in the art before the invention date to use “metal layers” in the form of e.g. bit lines, source lines, word lines, plugs, or other interconnections, to interconnect between transistors, memory cells, peripheral circuitry, etc) disposed on top of said third level; and forming a through layer via (Kim, 162 and/or 180, Fig. 2) connecting said third metal layer to said two interconnection metal layers.
Chung and Kim do not explicitly teach the metal material. Lee 615 teaches the metal material (para 113). It would have been obvious to one of ordinary skill in the art at the time the invention was made to add the invention of Lee 615, including the metal material, to the invention of Chung and Kim. The motivation to do so is that the combination produces the predictable results of forming the contacts between the memory cells and the peripheral circuitry out of a well known materal (e.g. metal or metal compounds, e.g. Ti, TiN, Al, AlN, W, WN, Ta, TaN, etc., para 113).
Applicant has not disclosed that the claimed material is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical, which are criteria that have been held to be necessary for material limitations to be prima facie unobvious.  The claimed material is considered to be a "preferred" or "optimum" material out of a plurality of well known materials that a person of ordinary skill in the art at the time the invention was made would have found obvious to provide to the invention of the cited prior art reference, using routine experimentation and optimization of the invention.  In re Leshin, 125 USPQ 416 (CCPA 1960).

	
Claim(s) 24, 31, and 38 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2010/0248439 A1 (“Chung”) in view of US 2009/0294833 A1 (“Kim”) and US 2009/0256192 A1 (“Fujitsuka”).
Chung and Kim teach claims 21, 28, and 35, but not wherein said performing a deposition step comprises using Atomic Layer Deposition (ALD).
Fujitsuka teaches wherein said performing a deposition step comprises using Atomic Layer Deposition (ALD) (forming a memory gate - control gate - by ALD, para 75).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to add the invention of Fujitsuka, including the ALD, to the invention of Chung and Kim. The motivation to do so is that the combination produces the predictable results of forming the gate by ALD, to use well-known gases to form common gate materials (para 75).


Claim(s) 26, 33, and 39 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2010/0248439 A1 (“Chung”) in view of US 2009/0294833 A1 (“Kim”) and US 2009/0065831 A1 (“Lee 831”).
Chung and Kim teach claims 21, 28, and 35, but not wherein said two interconnection metal layers comprise tungsten.
Lee 831 teaches wherein interconnection metal layers comprise tungsten (para 15). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to add the invention of Lee, including the tungsten, to the invention of Chung and Kim. The motivation to do so is that the combination produces the predictable results of forming the interconnections by using well-known materials (e.g. W, Cu, with or without adhesion or diffusion barrier layers, para 15).
Applicant has not disclosed that the claimed material is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical, which are criteria that have been held to be necessary for material limitations to be prima facie unobvious.  The claimed material is considered to be a "preferred" or "optimum" material out of a plurality of well known materials that a person of ordinary skill in the art at the time the invention was made would have found obvious to provide to the invention of the cited prior art reference, using routine experimentation and optimization of the invention.  In re Leshin, 125 USPQ 416 (CCPA 1960).


Claim(s) 27, 34, and 40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2010/0248439 A1 (“Chung”) in view of US 2009/0294833 A1 (“Kim”) and US 2002/0028541 A1 (“Lee 541”).
Chung and Kim teach claims 21, 28, and 35, but not wherein forming peripheral circuitry comprises using a weaker anneal process in consideration of subsequent thermal processing.
	Lee 541 teaches and/or suggests as obvious to one of ordinary skill in the art wherein forming peripheral circuitry comprises using a weaker anneal process in consideration of subsequent thermal processing (see para 310, wherein Lee teaches “In para 310, “An issue with using N+ out diffusion in a multilevel device is that the various levels will be exposed to different thermal processing. That is, the bottom layer will be exposed to each thermal processing step while the top layer is only exposed to the last thermal processing steps. Since it is undesirable to have… substantially different performance characteristics depending upon level in the array… care needs to be given to the thermal budget and mechanisms for forming source/drain regions.” Thus, from this teaching, it would have been obvious to one of ordinary skill in the art at the time of invention to add the invention of Lee 541 to the invention of Chung and Kim, by adjusting an annealing of the source/drain regions of the peripheral region circuitry transistors (e.g. minimizing the time and/or temperature of annealing used to activate the dopants therein).

Conclusion
The prior art made of record, because it is considered pertinent to applicant's disclosure, but which is not relied upon specifically in the rejections above, is listed on the Notice of References Cited. US 2010/0314711 A1 (“Farooq”) and US 2009/0325343 A1 (“Lee 343”) teach connecting lower levels to higher levels by the use of two or more interconnection layers (e.g. vias and horizontal wirings).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Parendo, who can be contacted by phone at (571) 270-5030 or by direct fax at (571) 270-6030.  The examiner can normally be reached Monday through Friday from 9 am - 4 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached at (303) 297-4722.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kevin Parendo/Primary Examiner, Art Unit 2819